Citation Nr: 0509064	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-03 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for residual 
complications due to eye surgery at a Department of Veterans 
Affairs (VA) facility in December 2000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  In October 2003, the veteran's claim was advanced 
on the docket by the Board for good cause shown.  Also in 
October 2003, the matter was remanded to the RO for 
additional development.  The case was returned to the Board, 
and additional evidence was subsequently received from the 
veteran.  The veteran's representative has indicated that the 
veteran wishes to waive preliminary RO review of the newly 
received evidence. 


FINDINGS OF FACT

1.  The veteran filed the instant claim after October 1997.

2.  Any additional disability the veteran has following 
hospitalization and treatment, including surgery, at a VA 
Medical Center (VAMC) in December 2000 did not result from 
carelessness, negligence, lack of proper skill, error in 
judgment, or some other incident of fault on the part of VA, 
nor as a result of an event that was not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
benefits for additional disability claimed to be the result 
of treatment of VA surgical procedures performed in December 
2000 are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 
C.F.R. § 3.358 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was initially provided notice of the VCAA 
in March 2002, which was prior to the May 2002 rating 
decision on appeal.  Therefore, the express requirements set 
out by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify and assist the appellant 
in this case.  In letters dated in March 2002 and December 
2003, as well as the February 2003 statement of the case, and 
the November 2004 supplemental statement of the case, the RO 
informed the appellant of the applicable laws and regulations 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also notes 
that the letters implicitly notified the appellant of the 
need to submit any pertinent evidence in the appellant's 
possession.  In this regard, the appellant was repeatedly 
advised to identify any source of evidence and that VA would 
assist in requesting such evidence.  The Board believes that 
a reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, to include affording him 
a VA examination, obtaining a medical opinion, and requesting 
all identified medical records.  The veteran was also 
afforded the opportunity to attend a hearing that he 
declined.  The appellant has not indicated nor is there any 
indication that there exists any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Background

An August 1982 VA outpatient record from the eye clinic notes 
that the veteran had left eye vision of counting fingers at 3 
feet.  He was diagnosed as having bilateral cataracts and was 
to undergo cataract surgery in the left eye with intraocular 
lens implant.

VA hospital record show that the veteran was admitted to a VA 
hospital in September 1982 due to a six month history of 
decreasing visual acuity in the left eye.  On routine 
examination he was found to have a moderately dense cataract 
in the left eye and was admitted for elective cataract 
extraction and anterior chamber intraocular lens implant.  
The veteran's visual acuity on discharge was 20/800 without 
correction in the left eye.

A private hospital record dated in November 1992 from 
Converse County Memorial Hospital shows that the veteran was 
pseudophakic in both eyes.  He reportedly had cataract 
surgery of the left eye approximately six years earlier and 
in the right about five years earlier.  He reported a 
progressively slow, but painless, decrease in visual acuity 
in his left eye.  An impression was rendered of bilateral 
pseudophakia and bilateral mild, dry age-related macular 
change.  The physician indicated that the intra-capsular 
surgery with anterior chamber implant in the left eye 
appeared stable and there was no evidence of retina 
detachment.

In September 1994, the veteran was seen at a VA eye clinic 
complaining of dizziness and vision problems due to a new 
prescription.  He was assessed as being pseudophakic in both 
eyes and having a history of iritis in the left eye.  

VA treatment records from the eye clinic in 1999 reflect 
diagnoses of pseudophakia.  These records show that the 
veteran closed his left eye in bright light, and requested 
surgery in his left eye to improve his vision.

In June 2000, the veteran was examined by Kenneth K. Morse, 
O.D., who relayed the veteran's main complaint of blurry 
vision in in his left eye, in addition to pain and 
photophobia, which the veteran said caused an inability to 
open his eye.  Dr. Morse also relayed the veteran's report 
that his left eye had been blurry since cataract surgery ten 
years earlier.  He added that the pain and photophobia had 
worsened somewhat in the last two months.  Findings revealed 
uncorrected vision in the right eye of 20/25, and counting 
fingers at one foot in the left eye.  In reply to the 
veteran's inquiry regarding improving his vision in the left 
eye, Dr. Morse said he would refer the veteran to a corneal 
specialist.  

A VA medical record dated in June 2000 shows that the veteran 
had made a request by telephone for a consult to have the 
artificial lens replaced in his left eye.

On file is a VA operative report dated in December 2000 
showing that the veteran underwent penetrating keratoplasty, 
with lens exchange and anterior vitrectomy in the left eye 
due to diminished site with an uncomfortable cornea.  The 
preoperative and postoperative diagnoses were pseudophakic 
bolus keratopathy, left eye.  The operative report shows that 
there were no wound leaks and the veteran was brought to the 
recovery room in stable condition.  Pathology findings were 
consistent with bullous keratopathy.

A December 2000 VA treatment record shows that the veteran 
did not report to a follow-up eye check that month due to 
having pneumonia.  

A VA outpatient record dated in February 2001 shows that the 
veteran had presented with an undated handwritten letter from 
"DVAMC" ophthalmology dated December 16, 2001, requesting 
help with arranging an ophthalmology visit to replace contact 
lense and check for infection.  The letter reportedly 
indicated eye sutures resulted in "epithelial defect and 
placing a contact lense".  The physician indicated he would 
authorize a visit with Dr. Dodds in March 2001.

An October 2001 office visit record with Dr. Dodd shows that 
the veteran was okay, but was questioning if his stitches 
should come out that day.  The assessment was "PK" in the 
left eye, healing well and psyceudphadia in both eyes.  The 
veteran was given reassurance.  Dr. Dodds saw him again in 
December 2001 at which time the veteran did not report any 
noticeable changes.  The assessment was "PK" in the left 
eye, and "doing well s/p suture removal".  Dr. Dodd saw the 
veteran in March 2002 where he did not report any changes 
since December, just that the left eye was "not good."    

In a March 2002 letter regarding the veteran's current ocular 
status and recommendations, Dr. Dodds explained that the 
veteran had had a history of cataract surgery in the past, 
and additionally experienced corneal problems in the left eye 
after surgery in the subsequent year, requiring a corneal 
transplant that was performed in December 2000.  He reported 
that he had been following the veteran since that time, and 
that the veteran's vision currently measured 20/60 in the 
right eye and could count fingers in his left eye.  He said 
that the graft had healed very well, although the veteran 
still had extreme difficulty with vision in that eye.  He 
indicated that the veteran's retina was difficult to evaluate 
because of a blurred view.  He went on to suspect an old 
retinal injury from inflammation in the left eye, or a 
possible old macular hole.  He said he was recommending that 
a retina specialist evaluate the veteran.  

In an April 2002 letter, Dr. Dodds stated that he last saw 
the veteran in March 2002 and that the veteran had remained a 
best-corrected vision of 20/60 in his right eye and count 
fingers in his left eye.  He stated that objective 
autorefraction failed to improve acuity in the left eye, and 
external examination revealed normal aging changes.  He said 
it appeared that the veteran might have some sort of past 
retinal inflammation or macular hole that may have 
contributed to his poor acuity.  Accordingly, he recommended 
that a retinal specialist evaluate the veteran.  He also 
stated that he did not have any information that predated his 
initial visit with the veteran in December 2000, and 
therefore could not state whether his vision was better or 
worse compared to previous evaluations.  

In December 2003, VA referred the veteran for a compensation 
and pension examination with a private ophthalmologist.  The 
ophthalmologist stated that he performed an extensive review 
of the veteran's ocular history and provided an accurate 
report of history.  He remarked that the December 2000 
penetrating keratoplaty with an anterior chamber intraocular 
lens exchange was performed without complication according to 
the chart notes, but that the veteran never benefited from 
improved vision after the transplantation of the cornea.  He 
noted that several theories as to the veteran's unexplained 
decreased vision had been provided over the years, including 
iritis and dry, age-related macular degeneration, but his 
impression was that the veteran had an underlying retinal 
issue that precluded the veteran from seeing well.  He said 
this could be the result of dry, age-related macular 
degeneration, or a history of prior macular edema from prior 
uveitis episodes.  He noted that the pain and squinting the 
veteran complained of in the left eye began at least a year 
before the corneal transplant.  He noted that the fact that 
the transplant had remained clear was a testament to the fact 
that it was a well-performed surgery.  He concluded by 
opining that the course of actions that took place in 
December 2000 to address pseudophakic bullous kerapathy was 
entirely justified.  He further opined that there was no 
evidence that the surgery in any way made the veteran's 
situation or discomfort or blurred vision worse.  He added 
that the implication that there was some sort of problem with 
the veteran's initial cataract surgery could not be 
corroborated in view of evidence showing that he had 
excellent acuity in his left eye for approximately 10 years 
prior to the onset of bullous keratopathy.

Dr. Dodds stated in December 2003 that the veteran's graft 
was well healed, although he had a sector of thinning of the 
corneal stroma supertemporally.  He added that pressures were 
normal at 10 in the right and 13 in the left, and his lens 
implant in the right eye was well positioned.  He said in the 
left eye the veteran had an anterior chamber intraocular lens 
which additionally was in good position.  He indicated that 
the veteran did have a mild central pigment irregularity, 
left eye more than right, although no overt macular hole was 
seen.  Dr. Dodds noted that he recommended that the veteran 
see his optometrist for a hard contact lense fitting to see 
if this would offer any improvement.  

On file is a letter from Scott A. Loe, O.D., dated in 
December 2003 informing the veteran and his spouse that after 
evaluating the veteran, he did not recommend fitting the 
veteran with a rigid contact lens for the left eye due to a 
large amount of decentration along with poor acuity.

In January 2005, the RO received a letter from Dr. Dodds who 
said that the veteran was bilaterally pseudophakic and had an 
intact, well-healed, corneal transplant button on the left.  
He said the most recent finding was advanced macular 
degenerative changes in the left eye with subretinal 
neurovascularization and significant disruption of normal 
architecture.  He said clinically this did not appear to be 
amendable to current macular degeneration therapies.  He 
opined that the veteran's decrease in acuity in the left eye 
was most recently related to his progression in macular 
degeneration.  He said his corneal transplant appeared to be 
quite stable as to his lens implants.  He concluded by 
stating that based on the January 2005 examination, he saw no 
change in the veteran's implant or corneal findings, and 
could readily identify the expected progression in macular 
degeneration.  

III.  Analysis

It should be pointed out that 38 U.S.C.A. § 1151 was amended 
for claims filed on or after October 1, 1997.  See Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (1996).  Since the 
appellant filed this § 1151 benefits claim in 2002, the 
amended 38 U.S.C.A. § 1151 applies to this case.  See 38 
U.S.C.A. § 1151 (West 2002).

The amended § 1151 precludes compensation in the absence of 
negligence or other fault on the part of VA, or an event not 
reasonably foreseeable.  In pertinent part, 38 U.S.C.A. § 
1151 provides that where any veteran suffered an injury, or 
aggravation of an injury, as a result of VA hospitalization, 
medical, or surgical treatment, and such injury or 
aggravation results in additional disability or death not the 
result of the veteran's willful misconduct, disability or 
death compensation and dependency and indemnity compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  Additionally, 
it is required that the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing hospital care, medical/surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

38 C.F.R. § 3.358(c)(1) and (2) provide, in pertinent part:

(c) Cause.  In determining whether such additional disability 
resulted from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result 
of...hospitalization, medical or surgical treatment..., the 
following considerations will govern:  (1) It will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith.  (2) The mere fact that aggravation occurred will 
not suffice to make the additional disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as the result of...hospitalization, medical or surgical 
treatment,....

In the instant case, there is no competent medical evidence 
of negligence or other fault on the part of VA in performing 
the December 2000 left eye surgery, nor was there an event 
that was not reasonably foreseeable.  Moreover, there is no 
evidence to show that the veteran sustained additional left 
eye disability due to the December 2000 surgery.  While it is 
clear that the December 2000 surgery did not alleviate the 
veteran's left eye vision problems, neither did it add any 
additional disability to his condition.  That is, the 
veteran's vision problems clearly preexisted the December 
2000 eye surgery and, in fact, were the reason that the 
veteran underwent the surgery.  In December 2003, the veteran 
underwent an ophthalmology examination at VA's request.  This 
examiner, after extensively reviewing the veteran's record 
and evaluating the veteran, acknowledged that the veteran 
never benefited from improved vision after the 
transplantation of the cornea in December 2000; however, he 
also noted that the surgery was performed without 
complication.  In fact, he said that the fact that the 
transplant had remained clear was a testament to the fact 
that it was a well-performed surgery.  Indeed, the December 
2000 operative report does not indicate any complications, 
and in fact shows that there were no wound leaks and that the 
veteran was brought to the recovery room in stable condition.  

The December 2003 examiner offered several theories as to why 
the veteran's vision did not improve following the December 
2000 surgery, including iritis, dry, age-related macular 
degeneration, and an underlying retinal issue, but he did 
suggest any negligence or fault on the part of VA in 
performing the surgery, nor did not attribute any additional 
left eye disability to the surgery.  In fact, he opined that 
the course of actions that took place in December 2000 to 
address pseudophakic bullous keratopathy was "entirely 
justified", and further stated that there was no evidence 
that the surgery in any way made the veteran's situation or 
discomfort or blurred vision worse.  He also opined that the 
implication that there was some sort of problem with the 
veteran's initial cataract surgery (which VA performed on the 
left eye in September 1982) could not be corroborated in view 
of evidence showing that the veteran had excellent acuity in 
his left eye for approximately 10 years prior to the onset of 
bullous keratopathy.  

Similarly, Dr. Dodds, who began treating the veteran in 
December 2000, raised a few theories as to the cause of the 
veteran's decreased vision, including some sort of past 
retinal inflammation or macular hole, and likewise did not 
indicate that the veteran sustained additional left eye 
disability due to the December 2000 operative procedure.  In 
this regard, Dr. Dodds most recently opined in January 2005 
that the veteran had an intact, well-healed, corneal 
transplant bottom on the left.  He further opined that the 
veteran's decrease in acuity in the left eye was most 
recently related to his progression in macular degeneration, 
and added that the veteran's corneal transplant appeared to 
be quite stable as to his lens implant.  He concluded by 
stating that based on the January 2005 examination, he saw no 
change in the veteran's implant or corneal findings, and 
could readily identify the expected progression in macular 
degeneration.    

Thus, a review of the two physicians' opinions, Dr. Dodds and 
the December 2003 examiner, reveals no indication of fault on 
behalf of the VA.  Instead, their opinions provide negative 
evidence against this claim.  Further, there is no competent 
(medical) evidence to the contrary.  In summary, all 
competent evidence of record is to the effect that the 
veteran's treatment, including surgery in December 2000, was 
proper and that he does not have residual disability that was 
not necessarily the consequence of the treatment provided.  
His unsupported lay evaluations to the contrary are 
insufficient to establish his claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  It follows that there is 
not a state of equipoise of the positive evidence with the 
negative evidence to permit a favorable determination 
pursuant to 38 U.S.C.A. § 5107(b).  As such, the 
preponderance of the evidence is against the claim.




ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


